

 
 

--------------------------------------------------------------------------------

 

DATED THIS 31ST DAY OF OCTOBER, 2008


TENANCY AGREEMENT


MADE BETWEEN


TEOH BOON SENG & GOH SOO HOR (F)
(MY KAD: 581212-08-6183 & 601128-08-6768)


***************************************


[THE LANDLORD]


AND


RADIUS-ED SDN BHD
CO REG NO: 561363M)


***************************************


[THE TENANT]



 
 

--------------------------------------------------------------------------------

 
Commercial





TENANCY AGREEMENT made the day and year stated in section 1 of the first
schedule hereto between the party whose name and description are stated in
section 2 of the said schedule (thereinafter referred to as "the Landlord") of
the one part and the party whose name and description are stated in section 3 of
the said schedule (hereinafter referred to as "the Tenant") of the other part.


Whereas the Landlord is the registered owner of all that premises referred and
described in section 4 of the said Schedule (hereinafter referred to as "the
Demised Premises").


AND WHEREAS the Landlord has agreed to let and the Tenant has agreed to rent the
said Demised Premises subject to the terms and conditions hereinafter contained.


NOW IT IS HEREBY AGREED BETWEEN THE PARTIES as follows;


1)
Subject to the terms and conditions hereinafter contained the Landlord lets and
the Tenant accepts a Tenancy of the Demised Premises for the term described in
section 5 of the said Schedule at a monthly rental described in section 7 of the
said Schedule, commencing on the date described in section 8 of the said
Schedule hereto.



2)
Upon execution of this Agreement, the Tenant shall pay to the Landlord the sum
or sums as stated in section 9 of the First Schedule as security deposit for the
terms and conditions of the Tenancy hereby created.  The said deposit shall be
maintained at this figure during the terms of this Tenancy and shall not be
deemed to be or treated as payment of rent except the Landlord shall at their
absolute discretion at the termination of this tenancy or sooner determination
thereof deduct whatever sum or sums that may be due to the Landlord as rent and
other outgoing liable by the Tenant hereunder contained and/or for any repairs
or replacements or damages to the Demised Premises and return the balance to the
Tenant without interest thereon within seven (7) days from the date the Tenant
vacate the said premises.



3)
Upon execution of this Agreement, the tenant shall pay to the Landlord the sum
or sums as stated in section 10 of the First schedule as utility deposit
(electricity and water).  The Tenant shall furnish to the Landlord upon request
from the Landlord, photocopies of the receipt for water and electricity as proof
that the same have been duly settled by the Tenant.



4)
THE TENANT HEREBY COVENANTS WITH THE LANDLORD as follows;



 
(a)
to promptly pay the rent hereby reserved on the days and in the manner
aforesaid;



 
(b)
to promptly pay and discharge during the currency of this Tenancy all charges
for water, electricity, sewerage bill and the use of telephones now or hereafter
to be charged upon the said Demised Premises except the quit rent and
assessment;



 
(c)
at all times keep the interior of the said Demised Premises and all fittings and
things therein (belonging to the Landlord) in good and tenantable condition
(fair wear and tear excepted);



 
(d)
not to assign or part with the actual or legal possession of the use of the
Demised Premises or any part thereof for any term whatsoever without the prior
consent of the Landlord;

 
1
 
 

--------------------------------------------------------------------------------

 
 
 
 
(e)
not to store or bring upon the said Demised Premises arms, ammunition or
unlawful goods, gunpowder, kerosene or any explosive substance in any part of
the Demised Premises;



 
(f)
not to use the Demised Premises for any illegal unlawful or immoral purpose and
not to do or permit to be done any act or thing which may become a nuisance or
give reasonable cause for complaint to the Landlord or any other adjoining
occupiers;



 
(g)
not to do or permit to be done on the Demised Premises anything which will or
may infringe any or the laws, by-laws or regulations made the government, local
council or any other competent authority affecting the Demised Premises;



 
(h)
to permit the landlord(s) or their agent or agents with or without workmen at
all reasonable hours with the consent of Tenant in the daytime after the
Landlord(s) shall have given the Tenant 24 hours notice thereof to enter and
view the conditions of the said Demised Premises;



 
(i)
not to make any alterations or additions to the Demised Premises without the
prior consent in writing of the Landlord and to bear the cost and expenses of
any such alterations or additions.  In the event of the Landlord permitting such
alterations or additions, the Tenant shall at expiration or determination of the
Tenancy reinstate the said Demised Premises at his own cost and expenses to its
original state.  Original state of the Demised Premises is defined as original
architectural designs and states as when it was first handed over by the
Developer.



 
(j)
at the expiration or sooner determination of this Tenancy to yield up the
Demised Premises in good and tenantable conditions, save and except for fair
wear and tear;



 
(k)
not to do or permit or suffer to be done anything which would invalidate the
policy of any insurance of the Demised Premises or increase the premium for such
insurance beyond the existing risk;



 
(l)
to indemnify and keep indemnified the Landlord against any liability to the
Tenant or to Third Parties, employees or visitors to the Demised Premises
against loss of life, accidents or personal injuries sustained or for loss or
damage to goods or chattels in Demised Premises and provided further the Tenant
shall keep the Landlord indemnified against summonses action proceedings claims
and demands costs damages and expenses which may be levied brought or made
against the Landlord or which the Landlord may pay sustain or incur by reason of
any act or omission of the Tenant or use of the Demised Premises by the Tenant.



 
(m)
Tenant hereby agreed to use the Demised Premises for licensed office use only as
stated in section 11 of the First schedule.

 
2
 
 

--------------------------------------------------------------------------------

 
 

 
5)
THE LANDLORD HEREBY COVENANTS WITH THE TENANT as follows:-



 
(a)
to pay all rates taxes, assessment, quit rent and other outgoing which the
Tenant is not hereby made liable to pay and are hereinafter to be charged and
imposed on the Demised Premises payable by the Landlord;



 
(b)
that the Tenant paying the rent hereby reserved and performing and observing the
several covenants and stipulations on his part contained shall peaceable hold
and enjoy the Demised Premises during the continuance of this Tenancy without
any interruption by the Landlord or any person rightly claiming under or in
trust for him.



6)
PROVIDED ALWAYS and it is hereby expressly agreed between the Landlord and the
Tenant as follows:-



 
(a)
that if at any time during this term of Tenancy the Demised Premises shall be
destroyed or damaged by fire (not caused by the willful act or default of the
Tenant) so as to become unfit for occupation or use for the purpose aforesaid
the said rent or just a proportionate part thereof according to the nature and
extent of damage sustained shall abate and be allowed to the Tenant from time of
the destruction or damage until such time as the Demised Premises shall be
rebuilt and reinstated or until the date of expiry of a notice of election by
the Landlord under the proviso hereinafter contained PROVIDED FURTHER and it is
a condition of this Agreement that if through any cause whatsoever the said
Demised Premises shall be destroyed or so damaged as to become unfit for
occupation or use for the purpose aforesaid or shall require substantial
rebuilding or reinstating, the Landlord may at the Landlord's discretion in lieu
of rebuilding or reinstating the same, elect to treat this agreement as at an
end, re-enter upon the Demised Premises on giving to the Tenant not less than
two (2) months notice in writing of such election by the Landlord and the
Landlord shall refund to the Tenant the deposit paid pursuant to this
agreement.  However, the Landlord shall be entitled to deduct from such deposit
such sum as is found due to the Landlord as a result of a breach of any of the
provisions of this Agreement on the part of the Tenant to be observed and
performed;



 
(b)
If the rent hereby reserved or any part thereof shall be unpaid for seven (7)
days after becoming due and payable (whether formally demanded or not ) or if
any covenant stipulation or agreement on the Tenant's part shall not be
performed or observed or if the Tenant shall become bankrupt or being a company
shall enter into liquidation whether compulsory or voluntary (other than for the
purpose or reconstruction or amalgamation) or if the Tenant for the time being
shall enter into arrangement or composition for the benefit of the Tenant's
creditors or shall suffer any distress or execution to be levied on the Tenant's
good's then and in any of such cases, it shall be lawful for the Landlord or any
person or person duly authorized by the Landlord in that behalf to re-enter and
upon the Demised Premises or any part thereof in the name of the whole and
thereupon this Agreement shall absolutely terminate but without prejudice to any
right of action or remedy of the Landlord in respect of any antecedent breach by
the Tenant of any of the covenants or agreement herein contained.

 
3
 
 

--------------------------------------------------------------------------------

 
 

 
 
(c)
Unless otherwise agreed to by the parties hereto in writing upon the expiry of
this Tenancy, the Tenant shall vacate the Demised Premises and deliver up the
same to the Landlord.  In the event of the failure on the part of the Tenant to
do so, the Tenant shall indemnify the Landlord of all cost and expenses,
payments incurred for such legal proceedings to evict the occupants remaining in
the Demised Premises and shall compensate the Landlord for loss of rent suffered
by the landlord as a result thereof;



 
(d)
If the Tenant shall be desirous of continuing this Tenancy hereby created at the
expiration of the term hereby granted the Tenant shall give two (2) months
notice in writing to the Landlord and provided the Tenant shall have paid the
rentals and performed the several stipulations of the Tenancy, the Landlord
shall let the Demises Premises to the Tenant for a further terms as stated in
Section 11 of the First Schedule at a rental to be mutually agreed upon as from
the date of expiration of this Tenancy and upon the same stipulations as are
herein contained except this clause for renewal.



 
(e)
In the event of acquisition of the Demised Premises or any part thereof by the
Government which renders the Demised Premises unfit to be rented out, this
Agreement shall thereupon be treated as terminated and no further effect and
upon such termination, the Landlord shall refund to the Tenant all deposit paid
(less amounts due if any) under this Agreement and neither party hereto shall
have any claims against the other.



 
(f)
Any notice requiring to be served hereunder shall be in writing and shall be
sufficiently served on the Tenant if left addressed to him at the Demised
Premises or sent by registered post to the Tenant's address first above-written
or to his last known address.



 
(g)
That prior to the expiration of this Agreement either party may terminate this
Agreement without assigning any reasons whatsoever by giving the stipulated
notice in section 12 of the First Schedule to the other and in which event the
provisions in clause 1 or 2 of the Second Schedule shall be enforced.



 
(h)
The fees and stamp duty on this Agreement shall be borne by the Tenant.



 
(i)
The First and Second Schedule hereto shall be taken and read construed as an
essential part of this Agreement.



 
(j)
This Tenancy shall in addition to the term and conditions herein be subject to
the special expressed conditions, if any, stated in the Second Schedule hereto
and in the event of any conflict discrepancies or variance the special express
conditions stated in the Second Schedule shall prevail.



 
(k)
Time wherever mentioned in this Agreement shall be the essence of the contract.



7)
In this Agreement where the context so admit;-



 
(a)
the expression "the Landlord" shall include the heirs, personal representatives,
successors and assigns of the Landlord;

 
4
 
 

--------------------------------------------------------------------------------

 
 

 
 
(b)
the expression the Tenant" shall include the heirs, personal representatives,
successors and assigns of the Tenant;



 
(c)
word importing the masculine gender only shall include the feminine and neuter
genders and vice versa and words importing the singulars numbers only shall
include the plural and vice versa.



IN WITNESS WHEREOF the parties hereto have hereunto set their hands the day and
year first above written.


SIGNED BY
)
the Landlord
) [signature unintelligible]
 
)
   
in the presence of:-
     
[signature unintelligible]
     
SIGNED for and on behalf of
)
 
) [signature unintelligible]
   
in the presence of:-
     
[signature unintelligible]
 



 
5
 
 

--------------------------------------------------------------------------------

 

THE FIRST SCHEDULE
(This is to be taken, read and construed as an essential part of the Agreement)


1
Date of this Agreement
:
31st OCTOBER, 2008
2
Particulars of the Landlord
:
TEOH BOON SENG
(MY KAD: 581212-08-6183) &
GOH SOO HOR (F)
(MY KAD: 601128-08-6768)
No. 18, Jalan Setiabistari, Bukit Damansara
50490 Kuala Lumpur
3
Particulars of the Tenant
:
RADIUS-ED SDN BHD
(CO REG NO: 561363M)
Suite 3B-20-3, Level 20, Block 3B
Plaza Sentral, Jalan Stesen Sentral 5 Kuala Lumpur Sentral
50470 Kuala Lumpur
4
Address of the Said Premise
:
The parcel situated within the building provisionally known as Suite 3B-20-3,
Level 20, Block 3B
Plaza Sentral, Jalan Stesen Sentral 5
Kuala Lumpur Sentral
50470 Kuala Lumpur
5
Term of Tenancy
:
Three (3) years
6
Size of the Said Premise /
Rental Rate Per Square Feet
:
2,387 / RM6.50 per square feet
7
Rental Per Month
:
Ringgit Malaysian Fifteen Thousand Five Hundred Fifteen and Sen Fifty
(RM15,515.50) only
8
Date of Commencement and expiry of
the Tenancy Agreement
:
15 October 2008 to 14 October 2011
9
Security Deposit
:
Ringgit Malaysia Forty Six Thousand Five Hundred Forty Six and Sen Fifty
(RM46,546.50) only equivalent to three (3) months rental
10
Utility Deposit Water & Electricity
:
Ringgit Malaysian Fifteen Thousand Five Hundred Fifteen and Sen Fifty
(RM15,515.50) only
11
Premises to be used as
:
The Premises shall be used solely and exclusively as an office premises
12
Option for renewal
.
Two (2) Years
13
Notice Of Termination
:
Two (2) Months Notice in Writing

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
THE SECOND SCHEDULE
(This is to be taken, read and construed as an essential part of this Agreement)


1.
The parties hereto agree that neither party shall be entitled to terminate this
agreement at any time prior to the expiry of the tenancy period.  In the event
of any breach by either party for sooner determination then the defaulting party
unconditionally agree to pay to the other party the total rent amount for the
remaining period of the tenancy agreement within seven (7) days from the date of
early termination.



2.
In the event of any increase in the Service Charge by the Developer or its
appointed management company, the Landlord reserves the right to increase the
Monthly Rental by the amount of the increase in the Service Charge

 
3.
Tenant hereby agreed to use the Demised Premises for office use only.

 
4.
The said monthly rental should be made payable to;


 
Account Holder Name
: Teoh Boon Seng
Bank
: Public Bank
Account No
: [nonpublic]



The original bank-in slip should be kept by the Tenant as Landlord's receipt of
rental payment on that date.

 
 

--------------------------------------------------------------------------------

 
